DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/18/2020.  Claims 1, 3-12, and 14-22 are pending in the case.  Claims 2 and 13 have been cancelled.  Claims 21-22 have been added.  Claims 1, 12, and 20 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ross Dannenberg and Matt Davis on January 5, 2021.
The application has been amended as follows:



receiving, by a user device, a first message satisfying one or more criteria, wherein the one or more criteria comprises a sender of the first message matching one of a predetermined plurality of senders;
sending, by the user device and to a first remote computing device via a network connection and based on the first message satisfying the one or more criteria, a request to receive a user application library comprising a plurality of key words and a plurality of application types accessible by the user device, 
wherein each key word of the plurality of the plurality of key words corresponds to an application type of the plurality of application types, 
wherein each application type corresponds to an application stored at a second remote computing device;
receiving, by the user device and from the first remote computing device, the user application library;
determining, by the user device, that a body of the first message comprises a natural language word that matches a key word of the plurality of key words of the user application library; and
in response to determining that the first message comprises a natural language word that matches a key word of the plurality of key words of the user application library, providing, on a quick launch area depicted on a display of the user device, a user interface element that, responsive to user input, launches the application type associated with the key word, wherein the quick launch area is separate from a display area in which the first message is displayed.

12. (Currently Amended) An apparatus comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
receive a first message satisfying one or more criteria, wherein the one or more criteria comprises a sender of the message matching one of a predetermined plurality of senders;
send, to a first remote apparatus via a network connection and based on the first message satisfying the one or more criteria, a request to receive a user application library comprising a plurality of key words and a plurality of application types accessible by the user device, 
wherein each key word of the plurality of the plurality of key words corresponds to an application type of the plurality of application types, 
wherein each application type corresponds to an application stored at a second remote apparatus;
receive, from the first remote apparatus, the user application library;
determine that a body of the first message comprises a natural language word that matches a key word of the plurality of key words of the user application library; and
in response to determining that the first message comprises a natural language word that matches a key word of the plurality of key words of the user application library, provide, in a quick launch area depicted on a display of the apparatus, a , wherein the quick launch area is separate from a display area in which the first message is displayed.

20. (Currently Amended) A system comprising:
a first apparatus; 
a remote second apparatus; and
a remote third apparatus,
wherein the first apparatus comprises:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the first apparatus to:
receive a first message satisfying one or more criteria, wherein the one or more criteria comprises a sender of the message matching one of a predetermined plurality of senders;
send, to the remote second apparatus via a network connection and based on the first message satisfying the one or more criteria, a request to receive a user application library comprising a plurality of key words and a plurality of application types accessible by the user device, 
wherein each key word of the plurality of key words corresponds to an application type of the plurality of application types, 
wherein each application type corresponds to an application stored at the remote third apparatus;

determine that a body of the first message comprises a natural language word that matches a key word of the plurality of key words of the user application library; and
in response to determining that the first message comprises a natural language word that matches a key word of the plurality of key words of the user application library, provide, in a quick launch area on a display of the first apparatus, a user interface element that, responsive to input, launches the application type associated with the key word, wherein the quick launch area is separate from a display area in which the first message is displayed,
wherein the application corresponding to the application type associated with the key word is accessible by the first apparatus operating as a virtual machine executing the application stored at the remote second apparatus.

23. (New) The method of claim 1, further comprising:
preloading, on the user device and based on the first data entry, an application corresponding to the application type.

24. (New) The apparatus of claim 12, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
preload, based on the first data entry, an application corresponding to the application type.

25. (New) The system of claim 20, wherein the instructions, when executed by the one or more processors, further cause the first apparatus to:
preload, based on the first data entry, an application corresponding to the application type.

3-11, 14-19, and 21-22. (as filed 12/18/2020)

Allowable Subject Matter
Claims 1, 3-12, and 14-25 are allowed.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.


/Ryan Barrett/
Primary Examiner, Art Unit 2145